DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22, 24-26, 29 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall (US Pat No 4,790,484).
Re claim 20, Wall discloses a method for distributing particulate material (Figs. 1-6), said method comprising:
(i) providing in a reservoir (12) particulate material (abstract) comprising particles to be distributed in a target area, which reservoir is provided with a number of exits (32/34) for the particles;
(ii) providing a gas displacer (54/56) suitable for generating a forced gas flow in a blow direction;
(iii) generating with the gas displacer a forced gas flow (col. 5, lines 31-36) in the blow direction; and
(iv) directing the particles from the exits (32/34) in the forced gas flow, such that they are carried along in the blow direction (col. 4, lines 38-42);
wherein a plurality of channels (40) is provided, each channel comprising an inlet, an outlet and a hollow body connecting the inlet and outlet, wherein the inlets are designed such that at least a part of the forced gas flow flows through the channels and the outlets are designed to direct the gas outflows in substantially the same direction, such that the gas outflows from the outlets combine to a distributing gas flow, and the particles are directed from the exits in the distributing gas flow (see annotated figure and col. 5, lines 16-24) of the channels (col. 4, lines 28-31 and lines 38-42).

Re claim 21, Wall discloses the channels (Fig. 4, 40) are positioned in the forced gas flow in an at least substantially parallel position.
Re claim 22, Wall discloses the gas displacer (Fig. 1, 54/56) is moved above the target area in a direction having a directional component perpendicular to the direction of the gas flow (col. 3, lines 51-54 – Fig. 4, 40 positioned perpendicular to the direction of travel).
Re claim 24, Wall discloses a fraction of the particles is blown by a second gas flow, the counter gas flow, in a direction having a directional component perpendicular to the direction of the forced gas flow, preferably before introduction in the forced gas flow (col. 4, lines 28-31).
Re claim 25, Wall discloses the fraction of the particles is blown by the counter gas flow in a direction also having a directional component opposite to the direction of the forced gas flow (col. 4, lines 28-31).
Re claim 26, Wall discloses the forced gas flow (Fig. 1, 54/56; col. 5, lines 31-36) is generated above the target area and the particles are introduced (Fig. 4, 34) in the forced gas flow above the target area.
Re claim 29, Wall discloses a device for distributing particulate material (Figs. 1-6) comprising particles, said device comprising a reservoir (12) suitable for holding the particles, which reservoir is provided with a number of exits (32/34) for the particles, a gas displacer (54/56) suitable for generating a forced gas flow in a blow direction, which forced gas flow is suitable to carry along the particles in the blow direction, and means for directing (as it is unclear as to what structure applicant regards as the means for directing, Wall – col. 4, line 38) the particles from the reservoir via the exits in the forced gas flow, wherein the device comprises a plurality of channels (40), each channel comprising an inlet, an outlet and a hollow body connecting the inlet and outlet, wherein the inlets are designed such that at least a part of the forced gas flow, when generated, flows through the channels  and the outlets are designed to direct the gas outflows in the same direction, such that the gas outflows from the outlets combine to a distributing gas flow, and the means for directing the particles from the exits in the distributing gas flow (see annotated figure and col. 5, lines 16-24 and col. 4, lines 28-31).
Re claim 32, Wall discloses means for generating a second gas flow (disclosed in applicant’s specification, p. 28, line 3 as a tube; Wall – Fig. 4, 48a/44), the counter gas flow, suitable to blow a fraction of the particles in a direction having a directional component perpendicular to the direction of the forced gas flow.
Re claim 33, Wall discloses the means for generating the counter gas flow (Fig. 4, 48a/44) are suitable to blow the fraction of the particles in a direction also having a directional component opposite to the direction of the forced gas flow.
Re claim 34, Wall shows the device is configured to generate the forced gas flow (Fig. 1, 54/56) above a target area and to introduce (Fig. 4, 34) the particles above the target area in the forced gas flow.
Re claim 35, Wall discloses a method of modifying a particle distribution device (Figs. 1-6) comprising a gas flow generator for generating a forced gas flow, said method comprising:
- providing a particle distribution device (10) comprising a reservoir (12) suitable for holding the particles (abstract), which reservoir is provided with a number of exits (32/34) for the particles, a gas displacer (54/56) suitable for generating a forced gas flow in a blow direction, which forced gas flow is suitable to carry along the particles in the blow direction, and means for directing (as it is unclear as to what structure applicant regards as the means for directing, Wall – col. 4, line 38) the particles from the reservoir via the exits in the forced gas flow;
- providing a gas flow modification device (40) comprising a plurality of channels (42/44), each channel comprising an inlet, an outlet and a hollow body connecting the inlet and outlet, wherein the inlets are designed to allow a gas flow to enter the channels, such that the gas flow is able to pass through the channels, and the outlets are designed to direct the outflows of gas, going through the channels and outlets (see annotated figure and col. 5, lines 16-24), in the same direction (col. 4, lines 28-31), such that the gas outflows from the outlets combine to a distributing gas flow, wherein said channels are arranged together as a unit; and
- modifying the distribution of particles by the particle distribution device by fixing the gas flow modification device (40) relative to the gas displacer (54/56) and the means for directing (as it is unclear as to what structure applicant regards as the means for directing, Wall – col. 4, line 38) the particles from the exits in the forced gas flow such that the forced gas flow, when generated, enters the inlets, flows through the channels and exits the outlets, while the means for directing the particles from the exits in the forced gas flow are in a position to direct the particles in the distributing gas flow (see annotated figure and col. 5, lines 16-24 and col. 3, lines 38-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US Pat No 4,790,484).
Re claims 23 & 31, Wall discloses the claimed invention except for an axial distance of at most about 0.5-8 meters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to blow the particles over an axial distance of at most about 0.5-8 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the angle of the deflector plates positioned at each nozzle which achieves the recognized result of assuring a correct and accurate spread pattern (Wall – col. 5, lines 60-65), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Claims 27, 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US Pat No 4,790,484) in view of Tedders, Jr. et al. (US Pat No 5,785,245).
Re claim 27, Wall discloses all aspects of the claimed invention but does not teach the particulate material is selected as a composition comprising beneficial arthropods.
However, Tedders, Jr. et al. disclose a device for distributing beneficial arthropods (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the device of Wall distribute beneficial arthropods as taught by Tedders, Jr. et al. to avoid environmental contamination through chemical insecticides and to eat harmful arthropods (Tedders – col. 1, lines 16-29).
Re claim 28, Wall as modified by Tedders, Jr. et al. disclose the beneficial arthropods are s beneficial mites (Tedders – col. 1, lines 10-14).
Re claim 38, Wall as modified by Tedders, Jr. et al. disclose predatory mites (Tedders – col. 1, lines 27-29). 
Astigmatid prey mites and a combination of predatory mites with Astigmatid prey mites.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US Pat No 4,790,484) in view of Tedders, Jr. et al. (US Pat No 5,785,245) in further view of Bolckmans et al. (US Pub No 2015/0128864 A1).
Re claim 39, Wall as modified by Tedders, Jr. et al. disclose all aspects of the claimed invention but do not teach Astigmatid prey mites.
However, Bolckmans et al. disclose utilizing a composition of mites including Astigmatid mites for biological crop protection (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the mite composition of Wall as modified by Tedders, Jr. et al. which includes predatory mites also include Astigmatid mites as taught by Bolckmans et al. the Astigmatid mites are the prey required to rear the predatory mite (Bolckmans – abstract).
Re claim 40, Wall as modified by Tedders, Jr. et al. disclose all aspects of the claimed invention including predatory mites but do not teach a combination of predatory mites and Astigmatid prey mites.
However, Bolckmans et al. disclose utilizing a composition of mites including a combination of predatory mites and Astigmatid mites for biological crop protection (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the mite composition of Wall as modified by Tedders, Jr. et al. which already includes predatory mites also include Astigmatid mites as taught by Bolckmans et al. the Astigmatid mites are the prey required to rear the predatory mite (Bolckmans – abstract).
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments, first, regarding applicant’s assessment of the examiner’s interpretation of Wall, applicant states that “a person of ordinary skill in the art would consider an outlet as a point where the gas flow exits a channel and expands into free space. The false top section 47 does not provide a point where gas flow exits a channel and expands into free space and, therefore a skilled artisan would consider that the false top 47 in figure 5 of Wall does not form an outlet.” However, as is clearly seen in figure 4 as well as the annotated figure 4 above, the false top 47 creates a restriction effectively ending a channel and creating an outlet after which the gas flow moves into the free space beyond the restriction which is in direct communication with the atmospheric environment. Applicant also states that “at best, in the devices of Wall, the particles and the gas flow exit the outlets at the same” however this is factually incorrect as Wall states and applicant quoted that the false top 47 inserted in the tubes 42 and 44 forms a venturi in tubes 42 and 44. The creation of a venturi explicitly necessitates that there is airflow before the particulate is introduced into the tubes 42 and 44. Emphasis Added.
Regarding the amendment to claims 20, 29 and 35, the new limitation which states “such the gas outflows from the outlets combine to a distributing gas flow, and the particles are directed from the exits in the distributing gas flow” doesn’t necessitate any further structure. More specifically, the gas outflows from the outlets created by the false top 47 will combine as they flow through those outlets thus creating a distributing gas flow from which the particles directed will be directed from the exits in the distributing gas flow.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752